Allowable Subject Matter
Claims 1-9, 11-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-9, 11-14, and 16-19, the prior art fails to teach the limitations of accessing attribute values of the IC layout pattern features generated using IC layout patterns from at least one previous generation semiconductor fabrication technology node, wherein accessing the attribute values includes generating tail-biased probability distributions of the attribute values of the IC layout pattern features generated using the IC layout patterns from at least one previous generation semiconductor fabrication technology node, and sampling the generated tail-biased probability distributions of the attribute values to provide the attribute values for the features, and generating a synthetic layout pattern for use in a new generation semiconductor fabrication technology node under development by assigning a random location in a grid for placement of a feature or portion of a feature constrained by the feature or portion of the feature and an attribute value associated with the feature or portion of the feature, to provide a location for the feature or portion of the feature and the associated attribute value, wherein the attribute value associated with each feature or each portion of each feature is sampled from the tail-biased probability distribution for that attribute, in combination with other limitations as recited in claim 1.
Regarding claim 20, the prior art fails to teach the limitations of accessing probability distributions of attribute values of the IC layout pattern features generated using IC layout patterns from at least one previous generation semiconductor fabrication technology node, wherein accessing the probability distributions of attribute values includes generating tail-biased probability distributions of the attribute values of the IC layout pattern features generated using the IC layout patterns from at least one previous generation semiconductor fabrication technology node, and sampling the generated tail-biased probability distributions of the attribute values to provide the attribute values for the features, and generating a synthetic layout pattern for use in a new generation semiconductor fabrication technology node by placing a first portion of a layout pattern feature to include a selected attribute value for the first portion of the layout pattern feature, wherein the selected attribute value of the first portion is sampled from the tail-biased probability distribution of the attribute value for the first portion of the layout pattern feature being placed, in combination with other limitations as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
19 May 2022




/ARIC LIN/Examiner, Art Unit 2851                                                                                                                                                                                                        




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851